United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 15, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40112
                         Summary Calendar



RAMIRO GALVAN GARZA,

                                     Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:04-CV-587
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.


PER CURIAM:*

     Ramiro Galvan Garza (Galvan) appeals the denial of a

petition for habeas corpus under 28 U.S.C. § 2241.     Galvan

challenges a ruling that he is extraditable to Mexico to face a

charge of murder.

     Galvan contends that the evidence did not establish probable

cause that he committed the crime.   An extradition proceeding is

in the nature of a preliminary hearing; the foreign country need

not show actual guilt, but only probable cause.    Escobedo v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40112
                               -2-

United States, 623 F.2d 1098, 1102 n.5 (5th Cir. 1980).      The

jurisdiction of the committing court and the applicability of the

extradition treaty were not at issue; we need only to determine

“whether there was any evidence warranting the finding that there

was reasonable ground to believe the accused guilty.”      Id. at

1101 (quotation marks omitted).    We need not consider the weight

or sufficiency of that evidence.    Id. at 1102.

     Although there was no physical identification of Galvan as

the shooter, there was eyewitness testimony, by affidavit, that

“Ramiro Galvan” had quarreled with the victim and brandished a

gun at him a few hours prior to the shooting.      One eyewitness

testified by affidavit that he was driving the car from which

“Ramiro Galvan” fired the fatal shots.   There was corroborating

circumstantial evidence that on the night of the murder, Galvan

was in Reynosa, Tamaulipas, Mexico, where the murder occurred.

There was also evidence that the accused and the “Ramiro Galvan”

mentioned by the witnesses were known to drive a yellow Chevrolet

and had a mother named Graciela Garza de Galvan.      We conclude

that there is probable cause to extradite Galvan.

     Galvan contends that the committing court erroneously

refused to admit an affidavit from a private investigator showing

that the driver of the shooter’s car was unable to identify

Galvan as the shooter from a photo line-up.   Evidence

contradicting the Government’s evidence is not permitted at an

extradition hearing, so as to avoid a trial of guilt or
                            No. 05-40112
                                 -3-

innocence.   See Collins v. Loisel, 259 U.S. 309, 316-17 (1922);

Sayne v. Shipley, 418 F.2d 679, 685 (5th Cir. 1969).   Even if the

affidavit were admissible as “explanatory” evidence rather than

contradictory evidence, Galvan has not shown that the committing

court’s refusal to consider the affidavit “was so clearly

unjustified as to amount to the denial of the hearing prescribed

by law” because the affidavit would not have explained away the

witness’s testimony, but only challenged its credibility.   See

Collins, 259 U.S. at 317.

     The judgment of the district court is AFFIRMED.

     The Government’s motion to dismiss the appeal is DENIED.